Citation Nr: 0806713	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  00-16 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In this regard, the Board notes that the 
record reflects that the veteran did not receive notice of 
the November 1998 rating decision until June 2000.  
Therefore, the Board has accepted his July 2000 statement as 
a notice of disagreement with the November 1998 rating 
decision.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in April 2001.  A transcript of the hearing 
is of record.

In May 2006, the veteran withdrew his request for a Travel 
Board hearing.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a left knee disability 
in his December 1997 claim form.  He also raised the issue of 
entitlement to service connection for a nervous condition, 
which he subsequently described as bipolar disorder in a 
December 2002 statement.  These claims are referred to the 
originating agency for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
the occurrence of any claimed in-service stressor is not 
established by credible supporting evidence.

2.  A chronic skin disorder was not present in service or 
until years thereafter, and the veteran's current skin 
disability is not etiologically related to service.




CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  A skin disability was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the veteran's claims initially were adjudicated prior 
to the enactment of the VCAA in November 2000.  The record 
reflects that the veteran was provided with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letters mailed in 
March 2003 and March 2004.  Although these letters were sent 
after the initial adjudication of the claims, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that no additional evidence pertinent 
to the claims was received in response to the letters.  
Therefore, there is no reason to believe that the ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.  

The veteran was not provided with notice regarding the 
initial-disability-rating and effective-date elements of his 
claim.  However, as explained below, the Board has determined 
service connection is not warranted for PTSD or a skin 
disability.  Consequently, no disability rating or effective 
date will be assigned, and the failure to provide timely 
notice with respect to those elements of the claims is no 
more than harmless error.  

The record reflects that the veteran may be in receipt of 
Social Security Administration disability benefits and 
benefits from the New York State Department of Social 
Services.  However, neither he nor his representative has 
alleged that any disability determination by these agencies, 
or the records upon which such determinations were based, are 
relevant to the issues currently before the Board, nor has 
either requested that the Board obtain these records in 
conjunction with the adjudication of the claims.  The Board 
has no reason to believe that evidence pertinent to the 
claims is in the possession of either agency.  The Board, 
therefore, concludes that further delay of the appellate 
process for the purpose of obtaining these records is not 
warranted.

The Board notes that the RO requested but was unable to 
obtain the veteran's service medical records.  The RO advised 
the veteran of this fact, and he submitted a copy of the 
report of medical examination performed prior to his 
separation from service.  Efforts have been made to locate 
additional service medical records but have been 
unsuccessful, and it is clear that additional efforts to 
obtain such records would be futile.

The Board also notes that, the veteran's service personnel 
records, VA medical records, and private medical records have 
been obtained.  The veteran also has been afforded VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection can 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, for the most part, the veteran's service 
medical records are unavailable.  Under such circumstances, 
the Court has held that VA has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because these records are absent from the 
file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  
It is noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

PTSD

The record contains numerous diagnoses of PTSD which appear 
to be based on the veteran's account of engaging in combat 
with the enemy in Vietnam.  However, the Board finds that 
service connection for PTSD is not in order, as the record 
does not satisfactorily establish that he engaged in combat 
with the enemy and the record contains no credible supporting 
evidence of a non combat stressor supporting a diagnosis of 
PTSD.

The veteran has offered different, and inconsistent, 
explanations of his in-service stressors.  He repeatedly has 
stated that he is unable to recall much of the time he spent 
in Vietnam.  Several VA outpatient treatment records note 
that he specifically stated that he was unable to recall 
whether or not he engaged in combat or had a traumatic 
experience.  In a May 2003 statement and in his April 2001 
hearing testimony, he further described his memory loss and 
suggested that something traumatic must have occurred in 
Vietnam and affected his memory.  

Despite his inability to recall the details of his service in 
Vietnam, the veteran has claimed several in-service combat 
stressors.  He submitted copies of military reports 
documenting the actions of his battalion in Vietnam during 
his period of service.  One of these reports indicates that a 
platoon composed of unidentified members of his battalion, 
along with soldiers from the Republic of Korea, successfully 
repulsed an attack by enemy forces during "Operation 
Jefferson."  

Although he has no memory of the campaign, the veteran has 
suggested that he may have been involved in "Operation 
Jefferson."  However, there is no evidence in the available 
military or service personnel records that indicates that he 
participated in this event.  His DD Form 214 reflects that he 
was assigned to a battalion of engineers, and his service 
personnel records indicate that he worked as a grounds 
keeper.  These records are consistent with the veteran's 
statements, as recorded in a March 1998 VA examination report 
and a May 2000 VA outpatient treatment record, that his 
duties in Vietnam involved working with rocks and cement.  
Additionally, while the Board notes that the veteran's DD 
Form 214 indicates that he received a Meritorious Unit 
Commendation, this award does not denote combat participation 
and he did no receive any other award or decoration evidence 
his participation in combat with the enemy.

The record contains additional claimed in-service stressors 
which are unverifiable.  In a February 1998 statement, the 
veteran wrote that he believed he may have been imprisoned by 
his own company because he remembered being unable to access 
his rifle.  His service personnel records, however, include 
no reference to any disciplinary action or imprisonment.  In 
a February 2002 VA outpatient treatment record, the veteran 
reported that he was wounded during the Tet Offensive.  
However, the Board notes that the Tet Offensive occurred in 
1968, two years after the veteran's release from active duty.  
In a July 2002 VA outpatient treatment record, he reported 
that he experienced a flashback to Vietnam after drinking 
with friends.  He recalled that the flashback involved 
searching for cover, but he provided no additional details.  

Where a veteran did not engage in combat with the enemy, his 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors.  Rather, those stressors must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  Here, the various accounts of the veteran's 
stressors are inconsistent with his service records and are 
otherwise devoid of details that are capable of verification.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against his claim for service connection 
for PTSD.



Skin Disability 

The veteran contends that he has a chronic skin disability 
that is related to active service and his exposure to Agent 
Orange in Vietnam.  

A report of medical examination performed at the time of the 
veteran's separation from service reflects that his skin was 
evaluated as normal.

The first post-service medical evidence pertaining to a skin 
disability is a July 1991 VA examination report.  The veteran 
reported a history of experiencing a prickly feeling in his 
skin when he took showers in Vietnam and that the sensation 
had occurred occasionally since that time.  He also reported 
rashes in the midsternal and groin areas which also had 
occurred periodically since Vietnam.  Physical examination 
revealed a small area of erythema in the midsternal area and 
a normal groin area.  The diagnosis was tinea versicolor.

In a December 1994 private medical record, the veteran was 
treated for a diffuse macular papular rash, and his private 
physician noted that the etiology of the condition was 
unclear.  Approximately three weeks after his initial visit, 
the veteran complained that the rash had spread.  The 
assessment was spongiotic dermatitis.

The veteran was afforded a VA examination in March 1998.  He 
complained that rashes on his chest and ankle had recurred in 
several areas of his body since Vietnam and that he 
experienced increased sweating over his feet.  The impression 
was superficial fungus exacerbated by hyperhidrosis of the 
feet.  The examiner noted that the possibility of a nummular 
eczema existed.

The veteran was afforded another VA examination in December 
1999.  The impression was superficial fungus of the lower 
extremities and hyperhidroses of the feet.  

VA outpatient treatment records show that the veteran again 
complained of a rash on his ankles in March 2001.  The 
assessment was lichen simplex chronicus, bilateral lower 
ankles.  The veteran was prescribed medication, which 
subsequent records indicate that he continued to take.

The medical evidence of record establishes that the veteran 
is diagnosed with a chronic skin disability.  The Board notes 
that none of the veteran's diagnosed skin disorders is 
subject to presumptive service connection on the basis of 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2007).  
Moreover, there is no medical evidence of a nexus between 
this disability and the veteran's military service.  Although 
the veteran has reported that he experienced rashes and an 
itching feeling in his skin in Vietnam and since his return, 
there is no objective medical evidence to support this 
contention.  As noted, the earliest evidence of the veteran's 
skin disability is contained in the July 1991 VA examination 
report, many years after his release from active duty.  
Moreover, the December 1994 private treatment report notes 
that the veteran etiology of the veteran's skin disability 
was unclear.  The only evidence linking the veteran's skin 
disability to service is his own statements.  These 
statements are not competent evidence of the alleged nexus 
since the veteran, as a layperson, is not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   

Accordingly, the Board must conclude that the preponderance 
of the evidence is also against the claim for service 
connection for a skin disability.


ORDER

Service connection for PTSD is denied.

Service connection for a skin disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


